DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
The limitation, “the second direction extending along the upper surface of the first wiring substrate and crossing the first direction,” merely claims a direction. Also, the “first interval” is interpreted to mean a first position since there is no second laminate structure.  
It appears from the drawings and written description that applicant intends to claim a first laminate structure and a second laminate structure spaced apart at a first interval in a second direction parallel to the top surface of the substrate. However, the claim is written broadly enough to include another reasonable interpretation.
A three dimensional structure such as Nakagawa’s laminate structure will extend in the claimed second direction. Also, Nakagawa disclose the cross section of figure 6 extends horizontally (See Fig. 3 A-A) as and across the upper surface of the first wiring substrate in a second direction. In order for device 20P and 20D to be accommodated as disclosed in figure 5 the laminated structure must extend in the claimed second direction. Therefore, the laminated structures extend in a second direction that extends along the upper surface of the wiring substrate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3,5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 20180254252 A1; Nakagawa).
Regarding claim 1, Nakagawa discloses a semiconductor device comprising:
 a first wiring substrate (Fig. 6, 30; ¶73) including an upper surface (Fig. 6, 3t; ¶75) and a plurality of wiring layers (Fig. 6,WL1/WL2; ¶76);  and a first semiconductor chip (Fig. 6, 12; ¶134),  wherein the first wiring substrate comprises a plurality of first laminated structures (Fig. 6, 31; ¶73), wherein each of the plurality of first laminated structures includes: a first conductive pattern (Fig. 6, 3PL; ¶81) formed in a first wiring layer  (Fig. 6, WL1; ¶76) of the plurality of wiring layers, the first conductive pattern extending in a first direction (horizontal); the first direction extending along the upper surface of the first wiring substrate; and a second conductive pattern (Fig. 10, 3W; ¶81) formed in a second wiring layer (Fig. 6, WL2; ¶76) of the plurality of wiring layers, the second conductive pattern extending in the first direction (horizontal), the second wiring layer (Fig. 6, WL2; ¶76) being located one layer below the first wiring layer (Fig. 6, WL1; ¶76) in cross-sectional view, wherein the plurality of first laminated structures (Fig. 6, 31; ¶73) is provided at a first interval in a second direction (A-A, Fig. 3), the second direction extending along the upper surface of the first wiring substrate and crossing the first direction, wherein one of a power supply potential (VDD;¶61) and a ground potential (VSS;¶61) is to be supplied to the first conductive pattern, and wherein another one of the power supply (VDD) potential and the ground potential (VSS) is to be supplied to the second conductive pattern.
A three dimensional structure such as Nakagawa’s laminate structure will extend in the claimed second direction. Also, Nakagawa disclose the cross section of figure 6 extends horizontally (See Fig. 3 A-A) as and across the upper surface of the first wiring substrate in a second direction. In order for device 20P and 20D to be accommodated as disclosed in figure 5 the laminated structure must extend in the claimed second direction. Therefore, the laminated structures extend in a second direction that extends along the upper surface of the wiring substrate.
Regarding claim 3, Nakagawa discloses the semiconductor device according to claim 1, wherein the first conductive pattern (Fig. 10, 3TP1; ¶134) of each of the plurality of first laminated structures (Fig. 6, 31; ¶73) lined up in the second direction (vertical) is coupled in parallel (Fig. 10, through 20p; ¶61) with one another, and wherein the second conductive pattern (Fig. 10, 3TP2; ¶134)  of each of the plurality of first laminated structures lined up in the second direction (vertical) is coupled in parallel (Fig. 10, through 20P;¶61) with one another.
	Regarding claim 5, Nakagawa discloses the semiconductor device according to claim 1, wherein the first semiconductor chip (Fig. 6, 12; ¶134)  is arranged on the upper surface of the first wiring substrate (Fig. 6, 30; ¶73).
	Regarding claim 8, Nakagawa discloses the semiconductor device according to claim 1, wherein each of the plurality of first laminated structures includes: a third conductive pattern formed (Fig. 6, 3PL,2E; ¶81, 106) in a third wiring layer (Fig. 6, WL3; ¶81) of the plurality of wiring layers, and extended in the first direction, the third wiring layer being located one layer below the second wiring layer (Fig. 6, WL2; ¶81) in a cross-sectional view, wherein the one of the power supply potential and the ground potential is to be supplied to each of the first conductive patter and the third conductive pattern (Fig. 10 discloses this), and wherein the another one of the power supply potential and the ground potential is to be supplied to the second conductive pattern (Fig. 10 discloses this).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 20180254252 A1; Nakagawa) in view of Shimizu et al. (US 20150357276 A1; Shimzu).
Regarding claim 2, Nakagawa discloses the semiconductor device according to claim 1, wherein the following formula (1) is established, when: a width of each of the plurality of first laminated structures is defined as "W", a distance between the first conductive pattern and the second conductive pattern in each of the plurality of first laminated structures is defined as "D", a thickness of the first conductive pattern or the second conductive pattern is defined as T, and a distance between the plurality of first laminated structures arranged next to each other in the second direction is defined as "S", T/2 <= W <  D X 2 and D X 2 < S <= D X 5.
Nakagawa discloses a laminated structure width (W) of 20 m-60 m. Nakagawa is silent on the dimensions of the conductive patterns and the formula (1).
Shimzu discloses a wiring substrate a width of each of the plurality of first laminated structures is, 20-45 m defined as "W", having a distance between the first conductive pattern and he a second conductive pattern in each of the plurality of first laminated structures is 20 m, defined as "D", a thickness of the first conductive pattern or the second conductive pattern is, 15 - 35 m,  defined as T. Therefore T/2 <= W <  D X 2.
Claim 2 discloses contingent limitations. Specifically, formula 1 is established when the laminated structures have a width (W), the conductive patterns have a spacing (D), the conductive patterns have a thickness (T), and the laminated structures have a distance between them (S). The invention of Nakagawa possesses W, T, D, but does not possess S, because the laminated structures are stacked having no distance between them. Since there is no distance between laminated structures the condition needed for satisfying D X 2 < S <= D X 5 is not met. Accordingly, if there is a possibility that the condition is not met, then the Examiner need not find prior art addressing the corresponding element. MPEP §2111.04(II)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the width, thickness, and spacing of Shimzu for making a high wiring density wiring substrate.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 20180254252 A1; Nakagawa).
	Regarding claim 4, Nakagawa discloses the semiconductor device according to claim 1, further comprising:  a first capacitor (Fig. 9, 20D; ¶124)  arranged on the upper surface of the first wiring substrate (Fig.9, 30; ¶124), wherein a power supply wiring  (Fig. 10, 3TP1; ¶134) of the first wiring substrate and a ground wiring  (Fig. 10, 3TP12; ¶134)  of the first wiring substrate are coupled with each other via the first capacitor, wherein in case that the power supply potential is to be supplied to the first conductive pattern, when an electric current flows from the first capacitor to the first semiconductor chip (Fig. 9, 12; ¶134) through the power supply wiring of the first wiring substrate, the electric current supplied from the first capacitor is passing through the first conductive pattern, and wherein in case that the power supply potential is to be supplied to the second conductive pattern, when an electric current (Fig. 10) flows from the first capacitor to the first semiconductor chip through the power supply wiring of the first wiring substrate, the electric current supplied from the first capacitor is passing through the second conductive patter.
Nakagawa is silent in the embodiment of figure 6 where a first capacitor is arranged on the upper surface of the wiring substrate. However, Figure 9 discloses an alternative compatible configuration where a first capacitor is arranged on the surface rather than within the wiring substrate. When capacitor 20D is arranged on the surface as in figure 9 it is still connected to the same wiring which flows to the semiconductor 12.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to arrange the capacitor on the substrate surface as an obvious matter of design choice since shifting the position of the capacitor would not modify the operation of the device. (See MPEP 2144.04 VI C) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             /VICTOR A MANDALA/Primary Examiner, Art Unit 2899